In a negligence action to recover damages for personal injuries resulting from water contamination, plaintiffs appeal from an order of the Supreme Court, Putnam County (Beisheim, J.), dated August 19,1983, which, upon the motion of the defendants Putnam County and Putnam County Board of Health to dismiss the complaint as against them for nonjoinder of the State of New York as a necessary party, dismissed the complaint as against all defendants “without prejudice to the right of the plaintiffs to pursue their claim against the defendants in the Court of Claims”.
*319Order reversed, without costs or disbursements, and motion denied. (See, Baisley v Town of Kent, 111 AD2d 299.) Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.